Citation Nr: 0719423	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  03-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a post-operative left shoulder disorder.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic back disorder.  

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic organic brain syndrome.  

4.  Entitlement to service connection for chronic bilateral 
hearing loss disability. 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from June 1972 to August 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Chicago, Illinois, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
veteran's claims of entitlement to service connection for a 
chronic post-operative left shoulder disorder, a chronic back 
disorder, and chronic organic brain syndrome and denied 
service connection for chronic bilateral hearing loss 
disability.  In February 2004, the Board remanded the 
veteran's appeal to the RO for additional action.  

The issue of service connection for a chronic post-operative 
left shoulder disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  

In April 2002, the veteran submitted a claim of entitlement 
to service connection for a chronic psychiatric disorder to 
include depression and anxiety.  It appears that the RO has 
not had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement (NOD), a statement of 
the case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issues.  38 C.F.R. § 19.13 (2006).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely NOD and a 
timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (2006).  


FINDINGS OF FACT

1.  In July 1983, the RO denied service connection for a 
chronic post-operative left shoulder disorder.  The veteran 
was informed in writing of the adverse decision and his 
appellate rights in July 1983.  The veteran did not submit a 
NOD with the decision.  

2.  The documentation received since the July 1983 RO 
decision is relevant and probative of the issue at hand.  

3.  In July 1983, the RO denied service connection for a 
chronic back disorder.  The veteran was informed in writing 
of the adverse decision and his appellate rights in July 
1983.  The veteran did not submit a NOD with the decision.  

4.  The documentation submitted since the July 1983 rating 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the veteran's claim.  

5.  In July 1983, the RO denied service connection for 
chronic organic brain syndrome.  The veteran was informed in 
writing of the adverse decision and his appellate rights in 
July 1983.  The veteran did not submit a NOD with the 
decision.  

6.  The documentation submitted since the July 1983 rating 
decision is not material to the specific matter under 
consideration and does not, either by itself or in connection 
with evidence previously assembled, raise a reasonable 
possibility of substantiating the veteran's claim.  

7.  Chronic bilateral hearing loss disability was not 
manifested during active service or for many years 
thereafter.  The veteran's chronic bilateral sensorineural 
hearing loss disability has not been objectively shown to 
have originated during active service.  


CONCLUSIONS OF LAW

1.  The July 1983 denying service connection for a chronic 
post-operative left shoulder disorder is final.  New and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a chronic 
post-operative left shoulder disorder has been presented.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2006).  

2.  The July 1983 RO decision denying service connection for 
a chronic back disorder is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a chronic back disorder has not been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.1103 (2006).  
3.  The July 1983 RO decision denying service connection for 
chronic organic brain syndrome is final.  New and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for chronic organic brain 
syndrome has not been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326(a), 20.1103 (2006).  

4.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by active service, and service 
incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claims of entitlement to 
service connection for a chronic post-operative left shoulder 
disorder, a chronic back disorder, chronic organic brain 
syndrome and his claim for service connection for chronic 
bilateral hearing loss disability, the Board observes that 
the RO issued VCAA notices to the veteran in May 2002, April 
2004, May 2005, and November 2006 which informed him of the 
evidence needed to support his application to reopen his 
claims of entitlement to service connection for a chronic 
post-operative left shoulder disorder, a chronic back 
disorder, and chronic organic brain syndrome, his claim for 
service connection for bilateral hearing loss disability, and 
the assignment of an evaluation and effective date of an 
initial award of service connection; what actions he needed 
to undertake; and how the VA would assist him in developing 
his application and claim.  Such notice effectively informed 
him of the need to submit any relevant evidence in his 
possession.  The May 2002 VCAA notice was received prior to 
the January 2003 RO rating decision from which the instant 
appeal arises.  
The VA has attempted to secure all relevant documentation.  
The veteran has been afforded a VA examination for 
compensation purposes.  The examination report is of record.  
All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet.App. 1 
(2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007).  


II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the 
date of mailing of the notification of the initial review and 
determination of a veteran's claim and the subsequent filing 
of a timely substantive appeal, a rating determination is 
final and is not subject to revision upon the same factual 
basis except upon a finding of clear and unmistakable error.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2006).  

A.  Prior RO Decision

In July 1983, the RO denied service connection for a chronic 
post-operative left shoulder disorder, a chronic back 
disorder, and chronic organic brain syndrome as the claimed 
disabilities were not manifested in or otherwise shown to 
have originated during active service.  The veteran was 
informed in writing of the adverse decision and his appellate 
rights in July 1983.  The veteran did not submit a NOD with 
the decision.  

The evidence considered by the RO in formulating its July 
1983 rating decision may be briefly summarized.  The report 
of the veteran's March 1977 physical examination for service 
separation indicates that he complained of low back pain on 
bending and "nervousness no apparent reason."  On physical 
evaluation, the veteran was found to exhibit no left upper 
extremity, back, spine, brain, or psychiatric abnormalities.  
The veteran's August 1977 Report of Separation From Active 
Duty (DD Form 214) indicates that he was awarded the 
Parachute Badge.  

In his January 1980 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran related that he had 
injured his back while parachuting from an aircraft at Fort 
Campbell, Kentucky.  The report of a March 1980 VA 
examination for compensation purposes states that the veteran 
complained of chronic back pain.  He reported that he had 
injured his back in an inservice 1973 parachute jump in which 
he landed on a tree stump.  Contemporaneous X-ray studies of 
the lumbosacral spine revealed findings consistent with 
"sixth lumbar type vertebra with a transitional lumbosacral 
articulation" and "a tendency to lumbarization of the 
presacral segment."  The general medical examiner advanced 
diagnostic impressions of "chronic low back pain with 
probably tension headache, possibly related to his congenital 
condition of lumberization of first presacral segment and 
aggravated by his paratroop injury;" an anxiety neurosis; 
and "presumably tension headaches."  The orthopedic 
examiner advanced a diagnosis of "chronic low back pain (and 
headaches) etiology uncertain."  

VA clinical documentation dated in October 1981 states that 
the veteran reported that his left arm had been twisted 
during a domestic dispute the night prior to the examination.  
The veteran was diagnosed with a left acromioclavicular joint 
separation.  A February 1983 VA hospital summary conveys that 
the veteran sustained an April 1981 left acromioclavicular 
joint separation.  He was diagnosed with a left 
acromioclavicular joint dislocation and subsequently 
underwent a left distal clavisvectomy.  

In his April 1983 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran related that he had 
been treated for a psychiatric disorder in 1974 at the Fort 
Campbell, Kentucky, Army hospital and at a North Carolina 
Army medical facility in 1976 during active service.  A May 
1983 VA hospital summary states that the veteran was 
diagnosed with organic brain syndrome and a history of 
alcohol abuse.  


B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2006) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

1.  Post-operative Left Shoulder Disorder

The evidence submitted since the July 1983 RO decision 
denying service connection for a chronic post-operative left 
shoulder disorder consists of copies of VA examination and 
clinical documentation; private clinical documentation; and 
written statements from the veteran.  In his April 2002 
Veteran's Application for Compensation or Pension (VA Form 
21-526), the veteran indicated that he initially experienced 
left arm pain during active service in 1976 and was treated 
at the Fort Bragg, North Carolina, military medical facility.  
He clarified that his left arm had been caught in a ripcord 
during a parachute jump.  An April 2002 VA hospital summary 
states that the veteran presented a history of a "shoulder 
injury from an accident in the service for which he gets 
disability."  The veteran was diagnosed with "residual 
shoulder injury from service."  

The Board finds that the April 2002 Veteran's Application for 
Compensation or Pension (VA Form 21-526) and the April 2002 
VA hospital summary constitute new and material evidence in 
that they are of such significance that they raise a 
reasonable possibility of substantiating the veteran's claim.  
As new and material evidence has been received, the veteran's 
claim of entitlement to service connection for a chronic 
post-operative left shoulder disorder is reopened.  

2.  Chronic Back Disorder

The evidence submitted since the July 1983 RO decision 
denying service connection for a chronic back disorder 
consists of copies of VA examination and clinical 
documentation; private clinical documentation; and written 
statements from the veteran.  In his April 2002 Veteran's 
Application for Compensation or Pension (VA Form 21-526), the 
veteran reported that he had sustained a crushed vertebra and 
was treated for that disability at the Fort Sill, Oklahoma, 
military medical facility.  A December 2004 X-ray study from 
Mahesh Shah, M.D., revealed findings consistent with lumbar 
spine degenerative disc disease and facet joint arthropathy.  

In reviewing the additional documentation submitted into the 
record since the July 1983 RO decision, the Board observes 
that it is cumulative in nature.  The additional clinical 
documentation pertains to the evaluation and treatment of the 
veteran's post-service chronic lumbar spine disorder.  The 
veteran's written statements merely reiterate his prior 
contentions that he sustained an inservice back injury.  
While the additional documentation is new, it is cumulative 
of the evidence previously of record and does not raise a 
reasonable possibility of substantiating the veteran's claim.  
In light of the foregoing, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic back disorder.  


3.  Chronic Organic Brain Syndrome

The evidence submitted since the July 1983 RO decision 
denying service connection for chronic organic brain syndrome 
consists of copies of VA examination and clinical 
documentation; private clinical documentation; and written 
statements from the veteran.  In his April 2002 Veteran's 
Application for Compensation or Pension (VA Form 21-526), the 
veteran conveyed that he fell and hit his head during active 
service.  The remainder of the documentation reflects ongoing 
treatment of the veteran's post-service acquired psychiatric 
disabilities and cerebrovascular accident residuals and does 
not refer to chronic organic brain syndrome.  

In reviewing the additional documentation submitted into the 
record since the July 1983 RO decision, the Board observes 
that it is not material to the issue of service connection 
for chronic organic brain syndrome and thus does not raise a 
reasonable possibility of substantiating the veteran's claim.  
In light of the foregoing, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic organic brain syndrome.  


III.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

The veteran's service medical records do not refer to hearing 
loss disability.  At his March 1977 physical examination for 
service separation, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
-
20
LEFT
20
20
20
-
20

In his April 2002 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he 
initially manifested impaired hearing during active service 
in April 1975.  He clarified that he incurred chronic hearing 
loss disability as the result of an inservice fall in which 
he struck his head and/or his inservice exposure to cannon 
and gun fire.  

At an August 2006 VA audiological examination for 
compensation purposes, the veteran complained of bilateral 
hearing loss disability.  The veteran clarified that he had 
first noticed his impaired hearing acuity when a rocket 
"went off close to him" while he was serving at Fort Sill, 
Oklahoma.  On examination, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
55
60
65
LEFT
60
60
75
70
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 in the left ear.  The 
veteran was diagnosed with bilateral sensorineural hearing 
loss disability.  No opinion was advanced as to the etiology 
of the veteran's bilateral sensorineural hearing loss 
disability as the veteran's claims file had not been provided 
for review.  

In a November 2006 addendum to the August 2006 VA examination 
report, the VA examiner commented that:  

C-file was reviewed. ...  Given that the 
veteran's hearing loss was within normal 
limits at separation, that according to 
the American College of Occupational and 
Environmental Medicine that noise induced 
hearing loss stops once the individual is 
no longer exposed to noise, and the 
veteran's medical history includes head 
injury, it is less likely that his 
hearing loss and tinnitus are service 
connected.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Chronic bilateral hearing loss disability was not shown 
during active service or for many years thereafter.  The 
first clinical documentation of chronic hearing loss 
disability for VA purposes is dated in the 2006, some 29 
years after service separation.  

The veteran asserts that his chronic bilateral hearing loss 
disability was precipitated by an inservice head injury 
and/or his inservice noise exposure.  The examiner at the 
August 2006 VA audiological examination expressly negated the 
existence of such an etiological relationship.  Indeed, no 
competent medical professional has attributed the onset of 
the veteran's chronic bilateral sensorineural hearing loss 
disability to active service.  

The veteran's claim is supported solely by his own written 
statements.  The Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the existence or causation of a particular 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of any objective evidence of the 
onset of the claimed disorder during or proximate to active 
service or that it otherwise originated during active 
service, the Board finds that a preponderance of the evidence 
is against service connection for chronic bilateral hearing 
loss disability.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic post-operative left 
shoulder disorder is granted.  

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic back disorder is denied.  

The veteran's application to reopen his claim of entitlement 
to service connection for chronic organic brain syndrome is 
denied.  

Service connection for chronic bilateral hearing loss 
disability is denied.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service 


connection for a chronic post-operative left shoulder 
disorder is to be determined following a de novo review of 
the entire record.  

The veteran asserts that he sustained his chronic 
post-operative left shoulder disorder as the result of an 
inservice parachute accident in which his left arm became 
entangled in a ripcord.  The veteran has not been afforded a 
VA examination for compensation purposes which addresses the 
left shoulder.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006) are fully met.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his post-operative chronic 
left shoulder disorder.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
chronic left shoulder disorder had its 
onset during active service and/or is 
otherwise is causally related to active 
service.  

Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

3.  Then adjudicate the issue of service 
connection for a chronic post-operative 
left shoulder disorder on a de novo 
basis.  If the benefit sought on appeal 
remains denied, the veteran should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


